Citation Nr: 1141826	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite of the ears and right and left upper and lower extremities.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue that was certified for appellate review was service connection for residuals of frostbite of the right ear and of the toes of the right foot.  In May 2010, the Board reclassified that issue to encompass residuals of frostbite of the upper and lower extremities and remanded it for further development.  The RO readjudicated the issue of entitlement to service connection for residuals of frostbite of the right ear and upper and lower extremities in a September 2011 supplemental statement of the case.

A claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  The United States Court of Appeals for Veterans Claims (Court) has further held that a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  An August 2010 VA examination report shows a diagnosis of residuals of frostbite of the left ear.  Thus, given the Veteran's description of his claim and submission of additional medical evidence, the Board has added residuals of frostbite of the left ear to the appellant's claim.  This results in no prejudice to the Veteran, as the claim of entitlement to service connection for residuals of frostbite of the left ear is being granted.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the decision below, the Board finds that reclassification of the claim as issues of entitlement to service connection for residuals of frostbite of the ears and right lower extremity and entitlement to service connection for residuals of frostbite of the left lower extremity and upper extremities is appropriate.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent medical evidence shows that the Veteran has residuals of in-service frostbite of the ears and right foot.

2.  The preponderance of competent medical evidence indicates that the sensory-predominant polyneuropathy of the right lower extremity (other than the right foot), the left lower extremity and upper extremities is not related to in-service frostbite.


CONCLUSIONS OF LAW

1.  Residuals of in-service frostbite of the ears and right foot were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).

2.  Residuals of in-service frostbite of the right lower extremity (other than the right foot), the left lower extremity and upper extremities were not  incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. § 3.102, 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2007, July 2010, and March 2011 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in November 2007.  This claim was readjudicated in a supplemental statement of the case issued in September 2011.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's available service treatment and personnel records along with VA treatment records.  The appellant submitted private treatment records.  Pursuant to the May 2010 remand, the RO requested the claimant to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  In a May 2011 correspondence, the appellant's counsel indicated that he received all of his treatment at a VA outpatient clinic.  The RO obtained those records.  Also pursuant to the remand, the RO afforded the Veteran a VA examination and obtained a VA medical opinion.  Therefore, the RO complied with the directives of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's service treatment records are not complete, and several attempts to secure them in 2005 and 2006 have been unsuccessful.  The RO advised the claimant of the possible unavailability of a complete set of service treatment records in a February 2005 correspondence.  VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for residuals of frostbite of the ears and right foot

The Veteran contends that he incurred frostbite injuries during his active duty service in Korea and that after he returned from Korea he received medical care in Fort Campbell, Kentucky.  He reports that he has experienced ongoing symptoms of pain, tingling, and numbness since his discharge from service.  

The Veteran's DD Form 214 shows that he received the Korean Service Medal with one Bronze Service Star.  The award indicates overseas service in Korea during the Korean Conflict.  Furthermore, service treatment records dated in February 1955 confirm that the appellant underwent surgery for frostbite of the tops of both ears at Fort Campbell, Kentucky.  Thus, the Board accepts the claimant's contention of being exposed to frigid temperatures during his service in Korea. 

Regarding the ears and right lower extremity, there is conflicting medical evidence on whether the Veteran has any residuals involving these body parts.

The Veteran underwent a VA examination in February 2008.  The examiner, a nurse practitioner, concluded that it was less likely than not that the recurrent numbness of the Veteran's feet is related is his cold injury as the numbness started eight years ago.  With regard to frostbite of the ears, the examiner concluded that there were no residuals.  Similarly, in a July 2011 VA medical opinion, a doctor opined that it was much less likely than yes that the appellant currently suffered chronic residuals of a cold injury to the right ear and right lower extremity.

On the other hand, a September 2007 VA treatment record notes that the claimant had paresthesia in the right lower extremity that may be related to radiculopathy or an old frostbite injury to the same area.  In a January 2010 statement, Dr. M, a neurologist, opined that the Veteran's sensory-predominant polyneuropathy involving the right lower extremity was as likely as not related to his in-service cold injury.  Likewise, the appellant underwent another VA examination in August 2010 that was conducted by another nurse practitioner.  That examiner opined that the claimant had residuals of a cold injury to both ears and the right toes.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board gives greater weight to the opinions of the VA medical professionals than to the Dr. M. because these opinions were based on clinical data from physical examinations.  See id. at 187.  The February 2008 VA examination revealed that the ears were normal because of the absence of scarring, tissue loss, and edema and because of the normal pinna shape.  That examination also reflected that the right lower extremity was warm and pink with brisk capillary refill.  The August 2010 VA examination, however, showed that while the ears were normal with regard to scarring, tissue loss, edema, and pinna shape, the tops of his ears were cooler to touch than to his pinnae.  The August 2010 VA examination also revealed that although the right lower extremity was warm and pink with brisk capillary refill, the Veteran was unable to differentiate between sharp and dull on his right foot, whereas he was able to differentiate between sharp and dull on his left foot.  Also, his right toes were cooler to the touch than his left foot toes.  Therefore, the August 2010 VA examination was a more thorough examination because it involved more testing and the Board gives great weight to its findings.  As for these findings regarding coolness, the doctor who prepared the July 2011 VA medical opinion acknowledged that these findings were "minimal, if any, objective evidence of a cold injury."  July 2011 VA medical opinion, page 1.  The doctor added that "other than [these findings], there were no objective findings to verify a cold injury."  Id.  The Board gives great weight to the July 2011 VA doctor's acknowledgement of the possibility that the findings regarding the ears and right toes verified residuals of a cold injury.

In short, competent medical evidence shows that the Veteran has residuals of in-service frostbite of the ears and right foot.  Accordingly, entitlement to service connection for residuals of frostbite of the ears and right foot is in order.  The benefit sought on appeal is allowed to this extent.

Entitlement to service connection for residuals of frostbite of the right lower extremity (other than the right foot), the left lower extremity and upper extremities

At the hearing, the Veteran's counsel argues that he is a combat veteran and the presumptions of 38 U.S.C.A. § 1154(b) applies.  Hearing transcript, page 2.  38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d).  Regardless of whether a veteran is determined to have engaged in combat, that veteran is still required to show evidence of a current disability and a link between that current disability and service.  Collette v. Brown, 82 F.3d at 393; Boyer v. West, 11 Vet. App. 477 (1998); Wade v. West, 11 Vet. App. 202 (1998).

In February 2011, the RO granted service connection for posttraumatic stress disorder apparently based in part of combat stressors.  Therefore, the RO has concluded that the appellant is a combat veteran.  In any event, the evidence already shows that the Veteran had a frostbite injury in service, regardless of whether it was incurred in combat or not.  The medical evidence shows that the claimant has sensory-predominant polyneuropathy involving the left lower extremity and upper extremities.  The question is whether the Veteran's current sensory-predominant polyneuropathy of the left lower extremity and upper extremities is related to an in-service frostbite injury.  There is conflicting medical evidence on this question.

On the one hand, in the January 2010 statement, Dr. M, opined that the Veteran's sensory-predominant polyneuropathy involving the left lower extremity and upper extremities was as likely as not related to his in-service cold injury.  A November 2010 VA PTSD examination report reflects that the appellant reported a history of suffering frostbite to his right arm in service, and the report contains an Axis III diagnosis of frostbite to the right arm.

On the other hand, the February 2008 VA examiner, a nurse practitioner, concluded that it was less likely than not that the recurrent numbness of the Veteran's left foot is related is his cold injury as the numbness started eight years ago.  The August 2010 VA examiner did not diagnose residuals of a cold injury to the upper extremities and the left lower extremity.  In a July 2011 VA medical opinion, a doctor opined that it was much less likely than yes that the appellant currently suffered chronic residuals of a cold injury to the left lower extremity and upper extremities.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).   A medical opinion may not be discounted solely because the doctor did not review the claims file.  Nieves-Rodriguez, 22 Vet. App. at 304.  Hence, the question is whether the doctor was informed of all relevant facts in rendering a medical opinion.  Id.  

Dr. M. did not provide a basis in his July 2010 statement explaining how a frostbite injury to the right foot, which he noted, caused polyneuropathy of the other lower extremity and the upper extremities.  Therefore, his opinion is of limited probative value.  The Axis III diagnosis of frostbite to the right arm in the November 2010 VA PTSD examination report is is merely a history offered by the appellant alone.  This negates the probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, the transcriber is a psychologist.  The Court has held that factors for consideration in assessing the medical competence to render an opinion as to medical causation include specific expertise in the relevant specialty.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board places the greatest weight on the July 2011 VA medical opinion because he was informed of the findings from the February 2008 and August 2010 VA examinations.  He opined that there were no objective findings to verify a cold injury other the findings regarding the ears and right foot.  In other words, he did not indicate that there were any objective findings to verify residuals of frostbite of the right lower extremity (other than the right foot), the left lower extremity and upper extremities.

With respect to the articles from the Internet, to include from VA.gov, medical articles or treatises can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  The medical articles submitted by the appellant were not accompanied by the opinion of any medical expert linking his polyneuropathy to the in-service cold injury except for Dr. M.'s opinion.  Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  

As for continuity of symptomatology, the Veteran appears to claim that he has had symptomatology in his left foot and right arm since his active service.  See hearing transcript, pages 12, 16; February 2008 nerve conduction velocity/electromyography report.  The appellant is competent to report his symptomatology, but the Board finds him credible.  His claim of continuity of symptomatology is supported by Dr. M.'s opinion.  The Board, however, gives greater weight to the July 2011 medical opinion report, which in essence rejected any such claim of continuity of symptomatology, by finding that there were no objective findings of residuals of a cold injury involving the left lower extremity and upper extremities.

In short, the preponderance of competent medical evidence indicates that the Veteran's sensory-predominant polyneuropathy of the right lower extremity (except the right foot), left lower extremity and upper extremities is not related to his in-service frostbite.

In reaching this decision the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for residuals of frostbite of the ears and right foot is granted.

Entitlement to service connection for residuals of frostbite of the right lower extremity (other than the right foot), the left lower extremity and upper extremities is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


